Citation Nr: 0606533	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  97-26 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, claimed as due to exposure to Agent Orange.

2.  Entitlement to an increased evaluation for 
gastroenteritis with headaches, currently evaluated as 10 
percent disabling.

3.  Entitlement to an initial evaluation in excess of 
10 percent for post-traumatic stress disorder (PTSD) prior to 
October 4, 2001 and in excess of 30 percent for PTSD between 
October 4, 2001 and October 6, 2004.

4.  Entitlement to a compensable rating for service-connected 
bilateral hearing loss prior to June 10, 1999, and a rating 
in excess of 10 percent as of June 10, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Denver, Colorado, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
June 1997, the RO denied service connection for peripheral 
neuropathy, claimed as due to exposure to Agent Orange, 
granted service connection for PTSD, evaluated as 10 percent 
disabling, denied a claim for an increased evaluation for 
gastroenteritis with headaches, evaluated as 10 percent 
disabling, and denied a claim for a compensable rating for 
service-connected bilateral hearing loss.  The veteran 
appealed the issues of entitlement service connection for 
peripheral neuropathy, an initial evaluation in excess of 10 
percent for PTSD, an increased evaluation for gastroenteritis 
with headaches, and a compensable rating for bilateral 
hearing loss.  In November 2001, the RO increased the 
veteran's rating for PTSD to 30 percent, effective October 4, 
2001, and increased the veteran's rating for bilateral 
hearing loss to 10 percent, effective June 10, 1999.  In 
October 2005, the RO increased the veteran's rating for PTSD 
to 100 percent, effective October 6, 2004.  

In a decision, dated in July 1985, the RO denied a claim of 
entitlement to service connection for tinnitus.  There was no 
appeal, and the RO's decision became final.  See 38 U.S.C.A. 
§ 7105(c) (West 2002).  In a statement, received in June 
2002, the veteran's representative essentially argued that an 
unadjudicated claim for service connection for tinnitus 
existed in 1975 (no mention was made of the RO's July 1985 
decision).  In any event, it appears that the issue has been 
raised of whether new and material evidence has been received 
to reopen a claim for service connection for tinnitus.  This 
issue has not been adjudicated by the agency of original 
jurisdiction, and is referred to the RO for appropriate 
action.  

The claims of (1) 3ntitlement to an initial evaluation in 
excess of 10 percent for PTSD prior to October 4, 2001 and in 
excess of 30 percent for PTSD between October 4, 2001 and 
October 6, 2004 and (2) entitlement to a compensable rating 
for service-connected bilateral hearing loss prior to June 
10, 1999, and a rating in excess of 10 percent as of June 10, 
1999, are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  The veteran does not have peripheral neuropathy that was 
present in or manifested within one year of Vietnam service; 
nor is it otherwise related to his service.

2.  The veteran's gastroenteritis with headaches is 
productive of postprandial bloating and gas, but not 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration, or continuous moderate 
manifestation, and it does not involve dysphagia, pyrosis, 
regurgitation vomiting, weight loss, hematemesis, melena, 
anemia, or considerable impairment of health.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy was not incurred or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).

2.  The schedular criteria for a rating in excess of 10 
percent for the veteran's service-connected gastroenteritis 
with headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.114, 4.124a, 
Diagnostic Codes 7305, 7346, 8100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), enhanced 
VA's duty to assist a claimant in developing facts pertinent 
to his claim and expanded VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  VA promulgated regulations that implement 
these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), the RO sent the 
appellant notice letters in September 2001, and September and 
December of 2004, (hereinafter "VCAA notification letters") 
that informed him of the type of information and evidence 
necessary to support his claims.  In addition, by virtue of 
the rating decision on appeal, the statement of the case 
(SOC), and the supplemental statements of the case (SSOCs), 
he was provided with specific information as to why these 
particular claims were being denied, and of the evidence that 
was lacking.  

With regard to elements (2) and (3), the RO's VCAA 
notification letters informed the appellant of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  See 38 U.S.C.A. § 5107(a) (West 
2002); 38 C.F.R. § 3.159(c)(1-3) (2005).  

Finally, with respect to element (4), the RO's VCAA 
notification letters contained a specific request for the 
appellant to provide additional evidence in support of his 
claims.  He was asked to identify all relevant treatment and 
all evidence that he desired VA to attempt to obtain.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of the October 2005 SSOC.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done - irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication - 
the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

Additionally, any defect with respect to the timing of the 
VCAA notices in this case was nonprejudicial.  There is no 
indication that the outcomes of the case have been affected, 
as all evidence received has been considered by the RO.  
Accordingly, there is no indication that the outcomes of the 
case would have been different had the appellant received 
pre-adjudicatory notice.  He has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims.  See Mayfield, supra.  

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records.  The veteran was 
afforded VA examinations.  The Board concludes, therefore, 
that decisions on the merits at this time do not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

II.  Service Connection

The appellant essentially argues that service connection for 
peripheral neuropathy is warranted because he served in 
Vietnam, and therefore he should be presumed to have been 
exposed to Agent Orange.  He further argues that his 
peripheral neuropathy is the result of such exposure.  A 
review of the transcript of his hearing, held in October 
2002, shows that he testified that he began experiencing 
symptoms during service in 1970, and that he primarily has 
symptoms in his hands and feet.  The evidence includes a 
statement from the veteran's wife, dated in May 2003, in 
which she asserts that he has numbness in his hands and feet.  

The law provides that a claimant, who, during active service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
that service.  38 U.S.C.A. § 1116(f) (West 2002).

In this case, the veteran is shown to have qualifying service 
in Vietnam for the presumption of exposure to herbicides, and 
he is presumed to have been exposed to herbicide agents based 
on the fact of his service in Vietnam during the specified 
period.

However, the presumption of exposure to herbicides during 
service is not dispositive of the claim, as the veteran does 
not have a disease or disorder for which a presumption of 
service connection arises.  Specifically, the law provides a 
presumption of service connection for certain diseases, 
including acute and subacute peripheral neuropathy, which 
become manifest to a degree of 10 percent or more within one 
year of service in the Republic of Vietnam during the period 
from January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(emphasis added).  In this case, the veteran is not shown to 
have acute or subacute peripheral neuropathy manifest to a 
degree of 10 percent or more within one year of service in 
the Republic of Vietnam.  Therefore, service connection under 
the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 is 
not warranted.  See also 59 Fed. Reg. 341 (Jan. 4, 1994); 61 
Fed. Reg. 41442 (Aug. 8, 1996) (The Secretary of VA has 
formally announced that a presumption of service connection 
based on exposure to herbicide exposure in Vietnam is not 
warranted for certain conditions including leukemia or "any . 
. . condition for which the Secretary has not specifically 
determined a presumption of service connection is 
warranted.").  

Although service connection for the veteran's peripheral 
neuropathy is not warranted on a presumptive basis, the 
United States Court of Appeals for the Federal Circuit has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not 
preclude establishment of service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  Service connection means that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a). Service connection may also be 
granted on the basis of a post-service initial diagnosis of a 
disease when, "all of the evidence, including that pertinent 
to service, establishes that the disease was incurred during 
service."   38 C.F.R. § 3.303(d).

The veteran's service medical records do not show treatment 
for, or a diagnosis of, peripheral neuropathy.  The veteran's 
separation examination report, dated in February 1971, shows 
that his neurological system was clinically evaluated as 
normal.  In an accompanying "report of medical history," he 
denied a history of having had neuritis.

As for the post-service evidence, it includes VA and non-VA 
reports, dated between 1970 and 2005.  This evidence includes 
a VA examination report, dated in June 1997, that contains 
diagnoses that included peripheral neuropathy.  A VA 
examination report, dated in October 2001, shows that the 
veteran complained of numbness and tingling in his hands and 
feet for the past seven or eight years.  On examination, 
sensory and motor findings C5-T1, and L4-S1, were intact.  
Grasp and release had 5/5 strength, and there was no 
weakness.  Biceps, triceps and supinator jerks were equal and 
symmetrical.  Median, ulnar, and radial nerve function was 
intact.  Foot sensory and motor findings were intact.  There 
was no evidence of atrophy and the thighs and calves had good 
"very good function."  The examiner stated, "presently on 
this examination, I did not discover any peripheral 
neuropathy."  

VA progress notes, dated between 2001 and 2005, show 
occasional complaints of numbness in left shoulder, and in 
the arms, and left knee pain.  Progress notes dated in August 
2003 note treatment for numbness and tingling in the left 
hand.  Other progress notes show that the veteran denied any 
numbness, and note a medical history that includes carpal 
tunnel syndrome of the left wrist, arthritis of the cervical 
spine, and osteoarthritis of the acromioclavicular joint and 
other right shoulder pathology.  See e.g., VA progress notes, 
dated in August 2003; March 2005.  An August 1996 report 
shows that the veteran reported a history of nerve damage in 
the left leg after surgery to his groin, and that he could 
not use his left leg in any way.  An August 2003 progress 
note shows that he had 5/5 strength in his upper and lower 
extremities.  

The Board finds that the preponderance of the evidence is 
against the claim that the veteran has peripheral neuropathy 
due to his service.  Under 38 U.S.C.A. §§ 1110, an appellant 
must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 
1998).  In this case, Board finds that the evidence does not 
show that the veteran has peripheral neuropathy.  The Board 
initially notes that, as previously stated, there is no 
competent evidence showing that the veteran currently has one 
of the diseases for which service connection could be granted 
on a presumptive basis following exposure to a herbicide 
agent.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  
With regard to the possibility of service connection on a 
direct basis, the veteran has, on occasion, complained of 
numbness in his upper extremities.  However, he has been 
diagnosed with several joint conditions of the upper 
extremities.  In addition, the evidence includes a June 1997 
VA examination report that contains diagnoses that included 
peripheral neuropathy.  This is approximately 26 years after 
separation from service.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Furthermore, in an October 2001 VA examination report, the 
examiner stated, "presently on this examination, I did not 
discover any peripheral neuropathy.  In summary, there is one 
diagnosis of peripheral neuropathy dated in June 1997.  
Peripheral neuropathy was not found in an October 2001 
examination, and there is no evidence that the diagnosis of 
peripheral neuropathy has ever been corroborated in the eight 
years following the June 1997 diagnosis.  Additionally, there 
is no competent evidence of a nexus between peripheral 
neuropathy and the veteran's service.  The Board therefore 
finds that the preponderance of the evidence is against the 
claim that the veteran has peripheral neuropathy that is 
related to his service, and the claim is denied.

The Board has considered the written testimony of the 
veteran.  Although a lay person is competent to testify as to 
observable symptoms, see Falzone v. Brown, 8 Vet. App. 398, 
403 (1995), a lay person is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  In this case, the Board has determined 
that the medical evidence is more probative of the issue, and 
that it outweighs the lay statements.  Accordingly, the 
veteran's claim for service connection must be denied.


III.  Increased Rating

The veteran asserts that an increased rating is warranted for 
his gastroenteritis with headaches.  A review of the 
transcript of his hearing, held in October 2002, shows that 
he testified that he vomits every time he eats.  The evidence 
includes a statement from the veteran's wife, dated in May 
2003, in which she asserts that he has had stomach problems 
for 32 years.  

As for the history of the veteran's gastroenteritis with 
headaches, see 38 C.F.R. § 4.1 (2005), his service medical 
records show that in January 1970, he was treated for 
gastroenteritis.  As for the post-service medical evidence, 
reports from a private physician, K. F. Krausnick, M.D., 
dated between 1970 and 1985, show treatment for 
gastroenteritis, and headaches.  VA medical reports also show 
occasional treatment for stomach symptoms, with diagnoses of 
gastroenteritis.    

In June 1975, the RO granted service connection for 
"recurrent gastroenteritis."  The RO assigned a 10 percent 
rating.  There was no appeal, and the RO's decision became 
final.  See 38 U.S.C.A. § 7105(c)(West 2002).  The veteran's 
disability was subsequently recharacterized to include 
headaches.

In October 1996, the veteran filed a claim for an increased 
rating.  In June 1997, the RO denied the claim.  The veteran 
has appealed.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2005).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The RO has evaluated the veteran's gastroenteritis with 
headaches under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7305.  
Under DC 7305, a 10 percent rating is warranted for duodenal 
ulcer, mild, with recurring symptoms once or twice a year.  A 
20 percent rating is warranted for duodenal ulcer, moderate, 
with recurring episodes of severe symptoms two or three times 
a year averaging ten days in duration; or with continuous 
moderate manifestations.  

The medical evidence includes VA progress notes, which show 
that on September 1996, the veteran received treatment for 
stomach symptoms, with a routine check-up in October 1996.  A 
number of progress notes dated between late 2001 and late 
2002 show that the veteran denied nausea, vomiting, 
constipation, and blood in the stool.  See e.g., progress 
notes, dated in December 2001; May, June, July, August, and 
October of 2002.  In recent reports, he complained of 
headaches.  See reports dated in December 2004, January 2005.  

A VA examination report, dated in June 1997, shows that the 
veteran complained of emesis upon eating or drinking certain 
things, to include coffee, and spicy foods.  He further 
complained of nausea and emesis after dinner, and vomiting 
two to three times per week.  He reported that his weight had 
been stable over the last year.  The relevant diagnosis was 
recurrent gastroenteritis, by history with nausea and 
vomiting, with a normal examination.   

A VA digestive examination report, dated in October 2001, 
shows that the veteran complained of bloating after eating, 
and that these symptoms were relieved by Tums or Rolaids.  He 
reported occasional headaches, which may or may not accompany 
his gastrointestinal symptoms.  On examination, the abdomen 
was obese.  There was no evidence of inflammation, renal 
colic or ventral hernia.  The relevant diagnoses were 
recurrent gastroenteritis, and cervical tension headaches, 
recurrent episode.  

A VA examination report, dated in October 2005, shows that 
the veteran reported a 30-year history of upper abdominal 
bloating and heartburn, a normal upper GI series in 1981, and 
a normal GI pan endoscopy in 1995.  He complained of bloating 
and gassiness in the upper abdomen daily, and heartburn once 
or twice a week that lasted less than an hour, with no 
associated dysphagia, choking, wheezing, or coughing.  He 
stated that he began using Omeprazole (20 mg. twice a day), 
about a year ago, and that this had ameliorated or improved 
his heartburn, but that he continued to have postprandial 
bloating and gas.  He denied having fever, chills, weight 
loss or anemia, and it was noted that he had gained weight 
over the years.  His bowel functions were noted to be 
relatively normal with no significant problems but 
constipation or diarrhea.  On examination, he was 5 feet and 
10 inches tall and weighed 241 pounds.  An abdominal 
examination was unremarkable.  The diagnoses were 
gastroesophageal reflux disease (GERD), controlled with 
Omeprazole, and functional dyspepsia.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for increase.  The veteran's complaints were 
recently noted to consist of bloating and gassiness in the 
upper abdomen daily, and heartburn once or twice a week that 
lasted less than an hour.  There was no associated dysphagia, 
choking, wheezing, or coughing.  He indicated that he was 
taking Omeprazole, and that this had ameliorated or improved 
his heartburn, but that he continued to have postprandial 
bloating and gas.  In the Board's judgment, the evidence is 
insufficient to show that the veteran's symptoms are 
productive of recurring episodes of severe symptoms two or 
three times a year averaging ten days in duration; or with 
continuous moderate manifestations.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim, and that the claim must be denied.  

A rating in excess of 20 percent is not warranted under any 
other potentially applicable diagnostic code.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Under 38 C.F.R. § 4.114, DC 7346, a 30 percent rating is 
warranted for hiatal hernia with persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.   

In this case, in addition to the previously noted symptoms, 
the veteran was recently diagnosed with GERD.  However, there 
is no evidence of dysphagia or pyrosis, and there is no basis 
upon which to find that his symptoms are productive of 
considerable impairment of health to warrant the next higher 
evaluation.  

Finally, under 38 C.F.R. § 4.124a , DC 8100 (2005), a 
10 percent rating is warranted for migraines with 
characteristic prostrating attacks averaging one episode in 2 
months over the last several months.  A 30 percent evaluation 
is warranted for migraines manifested by characteristic 
prostrating attacks occurring on an average of once a month 
over several months.  

In this case, the veteran has occasionally complained of 
headaches.  See reports dated in October 2001 (examination 
report), December 2004, January 2005.  There is no medical 
evidence to show that his headaches are productive of 
prostrating attacks to the required frequency to warrant a 
30 percent evaluation.  Additionally, the Board has 
considered providing the veteran a separate evaluation for 
the headaches, as it would not be pyramiding to do such.  
However, the frequency of the veteran's headaches do not 
warrant a compensable evaluation under DC 8100.  He has 
reported only occasional headaches, and not even migraine 
headaches.  Accordingly, an increased evaluation is not 
warranted based upon DC 8100.

IV.  Conclusion

In reaching these decisions, the Board has considered the 
veteran's statements, and the lay statements.  However, the 
preponderance of the evidence is against the claims.  The 
Board considered the benefit-of-the-doubt rule; however, as 
the preponderance of the evidence is against the appellant's 
claims, such rule is not for application in this case.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

ORDER

Service connection for peripheral neuropathy is denied.

A rating in excess of 10 percent for gastroenteritis with 
headaches is denied.  


REMAND

In June 1997, the RO granted service connection for PTSD, 
effective October 31, 1996 and assigned a 10 percent 
evaluation.  The veteran appealed the evaluation assigned.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In 
November 2001, the RO increased the veteran's rating for PTSD 
to 30 percent, effective October 4, 2001.  Since this 
increase did not constitute a full grant of the benefit 
sought, the higher initial evaluation issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  
In October 2003, the Board remanded this issue for additional 
development.  In October 2005, the RO increased the veteran's 
PTSD rating to 100 percent, effective October 6, 2004.  The 
RO's decision stated, "This constitutes a complete grant of 
the benefits sought on appeal with regard to your claim for 
increased evaluation for posttraumatic stress disorder."

The RO's October 2005 decision assigned an effective date for 
the 100 percent rating that did not go back to the date of 
service connection.  Therefore, the claim for a higher 
initial evaluation for PTSD remains on appeal, and the RO's 
statement that a complete grant of benefits had been awarded 
was incorrect to this extent.  See id.  Specifically, the 
veteran's claim may be considered for higher evaluations 
prior to the award of the 100 percent evaluation.  The Board 
has characterized the issue on the title page of this 
decision.  

The RO last issued an SSOC on this issue in November 2001.  
Additional medical evidence has been received which directly 
implicates the criteria used for rating the veteran's 
disability in issue.  A waiver of RO review has not been 
received in conjunction with this evidence.  Accordingly, the 
claim must be remanded to the RO so that the RO may consider 
the claim in light of the evidence received.  See 38 C.F.R. 
§ 20.1304(c) (2005).  

With regard to the claim of entitlement to a compensable 
rating for service-connected bilateral hearing loss prior to 
June 10, 1999, and a rating in excess of 10 percent as of 
June 10, 1999, this issue remains on appeal despite the RO's 
grant of an increased rating to 10 percent in November 2001.  
See AB, supra.  The November 2001 SSOC included this issue, 
however, it does not appear that an SSOC has been issued 
since that time (the Board's October 2003 Remand did not list 
this issue).  

Additionally, the veteran has not been afforded with VCAA 
notice on this issue.  On Remand, he should be issued another 
notification.  Further, as it does not appear that he has 
been afforded a VA audio examination since October 2000, on 
Remand, he should be afforded another examination of his 
hearing.  

Accordingly, the case is hereby REMANDED for the following 
action: 


1.  With regard to the claim of 
entitlement to a compensable rating for 
service-connected bilateral hearing loss 
prior to June 10, 1999, and a rating in 
excess of 10 percent as of June 10, 1999, 
the RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.  
See 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2005).  The RO should 
also ensure compliance with VA's 
obligations under the VCAA as interpreted 
by Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

2.  The veteran should be scheduled for a 
VA audiological evaluation in order to 
determine the nature and severity of the 
service-connected bilateral high- 
frequency hearing loss.  All opinions and 
conclusions expressed in the evaluation 
report must be supported by a complete 
rationale.

3.  The veteran is hereby notified that 
failure to report for a VA examination in 
connection with a claim for an increased 
evaluation, without good cause shown, may 
adversely affect the outcome of the 
claim.  38 C.F.R. § 3.655 (2005).

4.  The RO should readjudicate the issues 
of entitlement to an initial evaluation 
in excess of 10 percent for post-
traumatic stress disorder (PTSD) prior to 
October 4, 2001 and in excess of 
30 percent for PTSD between October 4, 
2001 and October 6, 2004 and entitlement 
to a compensable rating for service-
connected bilateral hearing loss prior to 
June 10, 1999, and a rating in excess of 
10 percent as of June 10, 1999.  If any 
of the determinations remains unfavorable 
to the veteran, he should be provided 
with a supplemental statement of the case 
(SSOC) that addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered.  The veteran should be given 
an opportunity to respond to the SSOC.  

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded, including any 
evidence in his possession that pertains to the claims.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


____________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


